Name: 2011/838/EU: Commission Implementing Decision of 13Ã December 2011 amending Decision 2008/855/EC as regards the period of application of animal health control measures relating to classical swine fever in certain Member States (notified under document C(2011) 9128) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  Europe;  natural environment;  agricultural activity;  means of agricultural production
 Date Published: 2011-12-15

 15.12.2011 EN Official Journal of the European Union L 332/13 COMMISSION IMPLEMENTING DECISION of 13 December 2011 amending Decision 2008/855/EC as regards the period of application of animal health control measures relating to classical swine fever in certain Member States (notified under document C(2011) 9128) (Text with EEA relevance) (2011/838/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures applicable in relation to classical swine fever in the Member States or regions thereof as set out in the Annex to that Decision. (2) Decision 2008/855/EC is to apply until 31 December 2011. In the light of the disease situation, in particular as regard wild boar in certain regions of Bulgaria, Germany, Hungary and Romania, it is appropriate to extend the period of application of that Decision until 31 December 2013. (3) Decision 2008/855/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 15 of Decision 2008/855/EC, the date 31 December 2011 is replaced by 31 December 2013. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19.